Citation Nr: 0703169	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  01-03 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral foot 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1969 and from May 1970 to May 1973, with additional 
service in the United States Coast Guard.


This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral foot disabilities.  The 
Board remanded the claim for additional development in 
January 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  On VA 
examination in March 2006, the veteran was assessed with 
right hallux limitus, bilateral plantar fasciitis, bilateral 
pes planus, equinus, calluses, bilateral plantar 
fibromatosis, and bilateral peripheral neuropathy.  The 
examiner opined that as the veteran was found to have 
bilateral pes planus on examination in January 1966, prior to 
his entry into service, it was reasonable to conclude that 
his pes planus was present throughout his periods of active 
military service.  The veteran however, did not complain of 
foot problems on his entry into service, or during either of 
his periods of active military service.  Based upon a review 
of the veteran's records and an examination of the veteran, 
the examiner determined that the veteran's pre-existing pes 
planus was not permanently worsened while on active duty 
beyond the normal and expected progression.  The examiner 
also determined that the veteran's limited ankle motion more 
likely than not contributed to his development of pes planus, 
plantar fasciitis, hallux limitus, and radiographic heel 
spurs.  The examiner explained that individuals with 
decreased ankle joint motion have a higher predilection of 
developing pes planus and plantar fasciitis, as a result of 
pronation in an attempt to increase the available ankle joint 
motion.  Increased pronation results in hypermobility of the 
first ray, which may lead to the formation and progression of 
hallux limitus.  It was more likely than not that the 
veteran's first ray elevatus contributed to his hallux 
limitus, in the absence of any direct trauma.  

While the examiner opined that the veteran's bilateral pes 
planus pre-existed his periods of active service and was not 
aggravated thereby, it is unclear whether the veteran's 
limited ankle joint motion, which more likely than not 
contributed to his development of pes planus, plantar 
fasciitis, hallux limitus, and radiographic heel spurs, pre-
existed his periods of service, and, if so, whether his 
limited ankle joint motion was permanently worsened or 
aggravated beyond the natural progression of the condition as 
a result of his service.  The Board thus finds that an 
additional etiological opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the veteran's claims folder 
to the examiner who conducted the March 
2006 examination, or to another 
qualified VA physician if the March 
2006 examiner is not available.  No 
further examination of the veteran is 
necessary unless the examiner 
determines otherwise.  The report of 
examination should reflect that the 
claims folder was reviewed in 
conjunction with the examination.  The 
examiner should provide the following 
opinions.  If the requested opinions 
cannot be rendered without resort to 
speculation, the examiner should so 
state.

(a) Is the condition which results 
in limited ankle motion a congenital 
or developmental disorder? 

(b) The examiner stated that the pes 
planus pre-existed the veteran's 
service.  Did the veteran's limited 
ankle joint motion, which more 
likely than not contributed to his 
development of pes planus, plantar 
fasciitis, hallux limitus, and 
radiographic heel spurs, pre-exist 
his active service?

(c) If so, indicate whether the 
limited ankle motion disorder 
underwent a permanent increase in 
severity during his period of 
military service.

(d) If the limited ankle motion 
disorder underwent a permanent 
increase in severity during his 
period of military service, describe 
in detail the manifestations of the 
pre-service disorder which are 
indicative of such permanent 
increase in disability during 
military service

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for bilateral foot 
disabilities.  If further action 
remains adverse to the veteran, provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


